UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement þDefinitive Additional Materials oSoliciting Material under Rule 14a-12 HighMark Funds (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: N/A (2)Aggregate number of securities to which transaction applies: N/A (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): N/A (4)Proposed maximum aggregate value of transaction: N/A (5)Total fee paid: N/A oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: N/A (2)Form, Schedule or Registration Statement No.:N/A (3)Filing Party: N/A (4)Date Filed: N/A PLEASE VOTE NOW WE MUST RECEIVE YOUR VOTE BY JUNE 24, 2013 IMPORTANT NOTICE REGARDING YOUR INVESTMENT IN HIGHMARK TACTICAL CAPITAL GROWTH ALLOCATION FUND Recently, we sent you proxy material regarding the Special Meeting of Shareholders that is scheduled for June 25, 2013. The Fund’s records indicate that we have not received your vote. We urge you to vote as soon as possible in order to allow the Fund to obtain a sufficient number of votes to hold the meeting as scheduled. If you have any questions or would like to vote, please call the number listed below: 1-888-991-1295 Your vote is important regardless of the size of your Fund holdings. Please vote promptly so your vote can be received prior to the June 25, 2013 Special Meeting of Shareholders. The Fund has made it very easy for you to vote. Choose one of the following methods: VOTE ONLINE VOTE BY MAIL VOTE BY PHONE SPEAK WITH A SPECIALIST Visit the website notedon the enclosed proxy card and enter the control number that also appears on that card.Follow the on-screen directions to place your vote. Sign, date and return the executed proxy card in the postage-paid envelope provided so that we receive it by June 24, 2013. Call the toll-free touch-tone number listed on your proxy card.Have your proxy card with control number available.Follow the touch-tone prompts to vote. Call the phone number above Monday – Friday, 9 AM – 9 PM EST, to speak with a proxy specialist. THANK YOU FOR VOTING Nobo/Reg 2 PLEASE VOTE NOW WE MUST RECEIVE YOUR VOTE BY JUNE 24, 2013 IMPORTANT NOTICE REGARDING YOUR INVESTMENT IN HIGHMARK TACTICAL CAPITAL GROWTH ALLOCATION FUND Recently, we sent you proxy material regarding the Special Meeting of Shareholders that is scheduled for June 25, 2013. The Fund’s records indicate that we have not received your vote. We urge you to vote as soon as possible in order to allow the Fund to obtain a sufficient number of votes to hold the meeting as scheduled. Your vote is important no matter the size of your Fund holdings. Please vote promptly so your vote can be received prior to the June 25, 2013 Special Meeting of Shareholders. The Fund has made it very easy for you to vote. Choose one of the following methods: VOTE ONLINE VOTE BY MAIL VOTE BY PHONE Visit the website noted on the enclosed proxy card and enter the control number that also appears on that card.Follow the on-screen directions to place your vote. Sign, date and return the executed proxy card in the postage-paid envelope provided so that we receive it by June 24, 2013. Call the toll-free touch-tone number listed on your proxy card.Have your proxy card with control number available.Follow the touch-tone prompts to vote. THANK YOU FOR VOTING OBO 3
